Title: To Thomas Jefferson from United States Senate, 30 December 1805
From: United States Senate
To: Jefferson, Thomas


                  
                     In Senate of the United States.December 30. 1805.
                  
                  Resolved, that the President of the United States be, and he is hereby requested to cause to be laid before the Senate, the instructions which were given to Mr. Lear, the Consul general at Algiers, respecting the negotiations for the treaty with the Bey and regency of Tripoli, which treaty is now before the Senate for their consideration:—And also, the correspondence of the naval commanders Barron and Rogers, and of Mr. Eaton, late Consul at Tunis, respecting the progress of the war with Tripoli, antecedent to the treaty, and respecting the negotiations for the same, and the commission and instructions of Mr. Eaton;—and whether the wife and children of the brother of the reigning Bashaw of Tripoli have been delivered up, pursuant to the stipulation in said treaty, and what steps have been taken to carry the said stipulation into effect:—And also, to lay before the Senate any other correspondence and information which in the Presidents opinion, may be useful to the Senate, in their deliberations upon said treaty. 
                  Attest.
                  
                     Sam A. Otis Secretary.
                  
               